                       Case 3:19-cv-04975-JSC Document 7 Filed 08/19/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                  Northern District of California


                                                                              )
  State of California, District of Columbia, State of
                                                                              )
 Main, Commenwealth of Pennsylvania and State of
                                                                              )
                        Oregon
                                                                              )
                            Plaintiff(s)
                                                                              )
                           v.                                                 )                Civil Action No.         3:19-cv-04975        JSC
   U.S. Department of Homeland Security; Kevin                                )
    McAleenan, in his official capacity as Acting                             )
Secretary of Homeland Security; U.S. Citizenship and                          )
Immigration Services; and Kennth T. Cuccinelli in his                         )
     official capacity as Acting Director of U.S.                             )
        Citizenship and Immigration Services                                  )
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     Kevin K. McAleenan
     Acting Secretary of Homeland Security c/o United States Department of Homeland
     Security Office of the General Counsel
     245 Murray Lane SW
     Washington, DC 20528

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
Xavier Becerra, Attorney General
Anna Rich, Deputy Attorney General
Office of the Attorney General
1515 Clay Stret, 20th Floor
Oakland, CA 94612

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         ST
                                                                           ATE
                                                                              S DISTR
                                                                                     IC
                                                                                       T
                                                                                                           CLERK OF COURT
                                                                     D
                                                                                                           Susan Y. Soong
                                                                                               CO
                                                                E
                                                              IT




                                                                                                 UR
                                                            UN




                                                                                                   T
                                                            N O RT




                                                                                                    NI A




Date:       8/19/2019
                                                                                                OR
                                                              HE




                                                                                               IF




                                                                     N
                                                                                               AL
                                                                     R




                                                                         DI
                                                                              S T RI T O F C                      Signature of Clerk or Deputy Clerk
                                                                                    C

                                                                                                                                         Mark Romyn
                        Case 3:19-cv-04975-JSC Document 7 Filed 08/19/19 Page 2 of 2




AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.          3:19-cv-04975

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
